DECISION.
CARPENTER, J.
This is an action brought to recover damages to the plaintiffs automobile caused by horses belonging to the defendant.
It appeared from the evidence that the plaintiff’s automobile, while being driven along a public highway in the Town of Tiverton, was struck and run into by two horses owned 'by the defendant which had strayed upon the highway. The horses were turned loose into a lane leading from a public highway to the house of the defendant. The lane was owned or occupied by. the defendant as part of a farm occupied by him in the Town of Tiverton. The lane, as shown by a view and by evidence, was enclosed on both sides by a wire fence and at the entrance to the highway there was a gate.
The defendant testified that he turned his horses into the lane and left the farm between seven and eight o’clock and with him went his family; that he left no one on the farm; that as he went out of the lane into the highway he shut and latched the gate. He returned to the farm about eleven o’clock. During the absence of the defendant the horses strayed out of the lane into the highway and then to the place of the accident about one-fourth of a mile distant. .
After taking a view of the farm and place where the accident happened, examining the fences, and listening to the evidence, the Court finds that the defendant was negligent in turning his horses into the lane with the fences-in the condition that they were and leaving the farm and horses unattended. The Court also finds that the driver of the plaintiff’s car in no way contributed to the accident and at the time was in the exercise of due care.
Therefore, the Court finds the defendant -guilty as charged and assesses damages in the sum of seven hundred and ninety-five ($795) dollars.